Petition for Writ of Mandamus
Denied and Memorandum Opinion filed September 22, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00792-CV
____________
 
IN RE FRIEDA WILSON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
County Court at Law
Waller County, Texas
Trial Court Cause No. 10-06-20425
 
 
 

M E M O R
A N D U M   O P I N I O N
            On September 14, 2011, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relator asks this
court to compel the Honorable June Jackson, presiding judge of the County Court
at Law of Waller County, to set aside her ruling granting a protective order.               
.   
            An order granting a protective order is appealable.  In
re Keck, 329 S.W.3d 658, 661 (Tex. App. – Houston [14th Dist.]
2010, orig. proceeding).  Section 81.009 of the Texas Family Code provides
a protective order rendered under subtitle
B, as in the instant case, may be appealed unless it is rendered against a
party in a suit for dissolution of a marriage or in a suit affecting the
parent-child relationship (“SAPCR”).  Tex. Fam. Code § 81.009 (West 2008).  If
either of the exceptions applies, then appeal of the protective
order must await issuance of a final, appealable
order in the underlying case.  Keck, 329 S.W.3d at
661.  Although a SAPCR was pending at the time the application for a protective order was filed, it was
filed in a different court (the Civil District Court of Orleans Parish in Louisiana)
and with a different cause number than the protective order at issue here. It therefore cannot be said that the protective order was issued “in” the SAPCR.
 Id.  Accordingly, the protective order
is appealable under the Family
Code.
Because relator has not established that she is entitled to
mandamus relief, the petition is denied.
 
 
                                                                        PER
CURIAM
 
 
 




Panel
consists of Justices Brown, Boyce, and McCally.